Citation Nr: 1614626	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  11-32 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for right upper extremity ulnar sensorimotor neuropathy, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for left upper extremity ulnar sensorimotor neuropathy, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as due to Agent Orange exposure.

4.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as due to Agent Orange exposure.


WITNESSES AT HEARING ON APPEAL

Veteran and M.O.


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1972, to include service in the Republic of Vietnam (RVN) from April 10, 1969 to April 9, 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran and a friend testified before the undersigned at an April 2014 Travel Board hearing.  The hearing transcript is of record.  

In November 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The Veteran contends that his left and right upper extremity ulnar sensorimotor neuropathy and right and left lower extremity peripheral neuropathy are the result of having participated in the shipment and handling of Agent Orange during active military service in the RVN.  See April 2014 Travel Board Hearing transcript.

The Veteran's service personnel records confirm his service in the RVN; thus, his exposure to Agent Orange is presumed.  38 C.F.R. § 3.307(a)(6) (2015).  However, there is no evidence of peripheral neuropathy, to a compensable degree within one year of service separation, and the evidence also fails to demonstrate that the Veteran has ever been diagnosed with "early-onset" peripheral neuropathy, a disease which VA will presume to be associated with exposure to Agent Orange.  38 C.F.R. §§ 3.307, 3.309. 

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

The Veteran's service treatment records are devoid of any subjective complaints or clinical findings relating to any neurological pathology of the upper and lower extremities during active duty or at the time of his discharge in March 1972.

Post-service VA treatment records reflect that the Veteran has been diagnosed as having bilateral sensorimotor neuropathy; plantar neuropathy; severe polyneuropathy; and, polymotor neuropathy of the bilateral lower extremities.  See April 2007 VA outpatient treatment report and December 2011 report, prepared by the Chief Podiatrist, Minneapolis VA Health Care System, respectively.

VA treatment reports, dated in 2005, 2008 and 2009, reflect that the Veteran's peripheral neuropathy was found to be secondary to post-service motor vehicle accidents in 1998.  October 2007 private treatment records indicate that the Veteran has a family history suggestive of hereditary neuropathy and February 2010 private treatment records note that the Veteran was concerned that his Agent Orange exposure was underlying his medical problems, but there was no evidence showing any generalized neuropathy that could be attributable to toxin exposure.  See October 2007 and February 2010 records from L.S. of Minneapolis Clinic of Neurology.

However, May 2005 private treatment records indicate that the Veteran's complaints of upper extremity pain and dysfunction have no relationship to his 1998 motor vehicle accidents.  A November 2010 VA treatment report contains an assessment of "neuropathy - thought related to Agent Orange."  In addition, the record contains a January 2011 VA podiatrist's opinion and a July 2013 opinion of T. C., M. D, each suggesting an etiological nexus between the Veteran's peripheral neuropathy of the lower extremities and sensory and motor polyneuropathy of the upper extremities to his in-service Agent Orange exposure.  See January 2011 and July 2013 VA podiatrist's and T. C., M. D.'s opinions, respectively.

In accordance with the Board's November 2014 remand directives, the Veteran was afforded a VA examination in January 2015.  The Veteran reported neuropathy symptoms going back many years, and specifically numbness in the hands since the 1970's.  The examiner concluded that the Veteran had a history of mild idiopathic axonal polyneuropathy, with the initial diagnosis being made in 2007 via electromyogram, and that the Veteran's history of previous Vitamin B12 deficiency could have contributed to this condition.  With regard to the Veteran's upper extremity neuropathic symptoms, the examiner concluded that they appeared to be related to entrapment neuropathies.  The examiner opined that it is less likely than not that the Veteran's bilateral upper extremity neuropathies and bilateral lower extremity peripheral neuropathy had their onset within one year of military service or are otherwise related to the Veteran's exposure to Agent Orange.  The examiner noted that he had specifically reviewed the Veteran's treatment reports from December 2005 and November 2009, as well as the January 2011 opinion from his VA podiatrist and the July 2013 opinion of his private physician.  However, the examiner did not otherwise provide a rationale for any of his findings.  Specifically, he did not explain why he believed that the Veteran's history of Vitamin B12 deficiency was possibly responsible for his idiopathic axonal polyneuropathy of the lower extremities; why he believed the Veteran's upper extremity neuropathies were related to entrapment neuropathies; or why he believed the Veteran's disabilities developed more than a year after his discharge and are not related to his exposure to Agent Orange during active duty.  As such, the Board finds that the January 2015 examiner's opinion is incomplete and therefore, inadequate for evaluation purposes.

Accordingly, the Board finds that another VA examination and medical opinion is needed to determine the etiology of the Veteran's bilateral upper extremity sensorimotor neuropathy and bilateral lower extremity peripheral neuropathy.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes to provide an examination it is obligated to insure that the examination is adequate).  See also 38 U.S.C.A. § 5103A(d) (West 2014).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158  and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/e-folder.

2.  After completing the above action, schedule the Veteran for a VA neurological examination by a qualified examiner.

a.  The claims files must be made available to and thoroughly reviewed by the examiner in connection with his or her respective examination, and the examiner must acknowledge such receipt and review in any report generated as a result of his or her examination.

b.  The examiner must review the Veteran's statements, hearing testimony, and service and post-service treatment records (private and VA) in conjunction with the examination.  

c.  Any special diagnostic studies deemed necessary should be performed.

d.  After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to the following question with respect to each neurological disability of the extremities found on examination:

e.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed bilateral upper extremity sensorimotor neuropathy and bilateral lower extremity peripheral neuropathy had their onset during or within one year of military service, or are etiologically related thereto, to include the Veteran's exposure to Agent Orange in the RVN? 

The examiner is hereby informed that the Veteran's exposure to Agent Orange in the RVN is presumed.

A complete rationale must be provided for all opinions expressed.  Specifically, if the examiner finds that the Veteran's bilateral upper extremity sensorimotor neuropathy and bilateral lower extremity peripheral neuropathy are not etiologically related to the Veteran's military service, to include his presumed exposure to Agent Orange in the RVN, he/she must provide a detailed explantation for this conclusion.

f.  In formulating his/her response to the requested opinion, the VA examiner must specifically discuss VA treatment reports, dated in 2005, 2008 and 2009, indicating that the Veteran's peripheral neuropathy was found to be secondary to a post-service 1998 motor vehicle accident; private treatment records, dated in February 2010, indicating that there was no evidence of neuropathy that could be attributed to toxin exposure; May 2005 private treatment records, indicating that the Veteran's upper extremity neurological complaints were not related to his 1998 motor vehicle accidents; November 2010 VA treatment records, indicating that the Veteran's neuropathy was thought to be related to Agent Orange exposure; as well as the January 2011 VA podiatrist's opinion and July 2013 opinion of T. C., M. D, each suggesting an etiological nexus between the Veteran's peripheral neuropathy of the lower extremities and sensory and motor polyneuropathy of the upper extremities to his in-service Agent Orange exposure.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  After completing the requested action, and any additional notification and/or development deemed warranted, the AOJ must readjudicate the Veteran's claims for service connection for left and right upper extremity ulnar sensorimotor neuropathy, to include as due to Agent Orange exposure, and readjudicate the claims for service connection for left and right lower extremity peripheral neuropathy, to include as due to Agent Orange exposure.

4.  If any benefit sought on appeal remains denied, furnish to the Veteran a Supplemental Statement of the Case and afford him an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

